Citation Nr: 0916925	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-35 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1952 to January 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

In January 1980, the Veteran filed a claim for service 
connection for hypertension.  The RO denied the claim in a 
June 1980 rating decision, finding that the disability pre-
existed service and was not aggravated by service.  The 
Veteran did not file a Notice of Disagreement (NOD) with 
respect to this claim.

In May 2001, the Veteran filed a request to reopen his claim 
for service connection for hypertension.  The RO denied the 
claim in a February 2002 administrative decision, finding 
that the Veteran had not submitted new and material evidence.  
In May 2003, the Veteran filed another request to reopen his 
claim for service connection for hypertension.  In a July 
2003 rating decision, the RO reopened the claim but denied 
service connection.  The Veteran timely filed a NOD in June 
2004.  The RO provided a Statement of the Case (SOC) in July 
2005 and thereafter, in August 2005, the Veteran timely filed 
a substantive appeal.  In April 2006, the RO provided a 
Supplemental Statement of the Case (SSOC).  In an August 2006 
rating decision, the RO granted service connection for 
hypertension and rated the disability at 10 percent, 
effective May 7, 2003, the date the reopened claim was 
received.  The Veteran filed a timely NOD in September 2006.  
The RO provided a SOC in November 2006, and the Veteran 
timely filed a substantive appeal that same month.  In an 
August 2008 rating decision, the RO increased the disability 
rating to 20 percent from May 7, 2003 or the date of receipt 
of the reopened claim for service connection.  As the veteran 
has not been granted the maximum benefit allowed and he has 
subsequently indicated he is seeking a rating in excess of 20 
percent, the claim is still active.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The RO provided another SSOC in August 
2008.

In March 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

The Board finds that in statements dated November 2007 and 
March 2008, the Veteran raised a claim of service-connection 
for a heart condition secondary to his service-connected 
hypertension.  The RO issued a VCAA letter April 2008 but 
there is no indication of any further development or 
adjudication of this claim.  In an October 2008 statement, 
the Veteran, through his representative, also raised a claim 
of clear and unmistakable error (CUE) with respect to the 
August 2006 rating decision.  Specifically, it is contended 
that the RO failed to consider a raised claim of secondary 
service connection based on the July 2006 VA examiner's 
finding that the Veteran's congestive heart failure was more 
likely than not caused by his hypertension.  These issues 
have not been developed for appellate consideration and are 
referred to the RO for appropriate action.   

The Board also notes that the October 2008 statement raises a 
claim of CUE with respect to the RO's February 2002 denial of 
service connection for hypertension.  The RO denied the 
Veteran's May 2001 request to reopen his hypertension claim 
because he had not submitted new and material evidence.  As 
the Veteran correctly points out, he submitted a consent and 
release form in May 2001, indicating that he had received 
medical treatment from a private provider since 1993, and 
September 2001, indicating that he had received treatment 
from the Houston, Texas VAMC since 1955.  It appears that the 
RO never attempted to obtain these records.  In any event, 
further review of the claims file reveals that service 
treatment records available at the time of the RO's June 1980 
rating decision, which denied service connection for 
hypertension, indicate that the Veteran's hypertension did 
not exist prior to enlistment.  See August 26, 1952 U.S. 
Naval Hospital Discharge Summary. (Emphasis added).  It is 
pertinent to note that, in Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court of Appeals for Veterans Claims held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  

In view of the foregoing, the Board finds that a claim of CUE 
in the RO's June 1980 denial of service connection for 
hypertension is raised by the record.  The October 2008 
statement also raises an earlier effective date claim.  The 
Veteran contends that the correct effective date should be 
May 30, 2001, which is the date he filed the request to 
reopen the hypertension claim.  The Board further finds that 
the raised claim of CUE in the RO's June 1980 denial of 
service connection for hypertension is inextricably 
intertwined with this earlier effective date claim.  Thus, 
these claims should be considered together.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).  

Finally, the Board notes that in an August 2008 statement, 
the Veteran appeared to raise an informal claim of service-
connection for bilateral hearing loss and tinnitus.  These 
issues are not developed for appellate consideration and are 
referred to the RO for appropriate action.   


FINDING

The competent medical evidence does not show that the 
Veteran's diastolic blood pressure readings are predominantly 
120 or greater.


CONCLUSION

The criteria for a disability evaluation in excess of 20 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (2008).   
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with the claim.  

a. Duty to Notify  

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2008 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2008 letter from the RO satisfies these mandates.  
The letter informed the Veteran about the type of evidence 
needed to support his claim for a higher initial rating, 
namely, proof that his service-connected hypertension had 
increased in severity.  The letter indicated that such proof 
could include a statement from his doctor and lay statements.  
This letter clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as records held by any Federal 
agency, provided the Veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the Veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  The Board finds that the Veteran 
received notice of the evidence needed to substantiate his 
claim for an initial rating in excess of 20 percent for 
hypertension, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
April 2008 RO letter, in addition to a March 2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the RO 
decision that is the subject of this appeal.  However, the 
Board finds that the RO cured the timing defect by providing 
this VCAA notice together with readjudication of the claim, 
as demonstrated by the August 2008 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  It is also 
pertinent to note that the Veteran has not demonstrated or 
even pled prejudicial error with regard to VCAA notice.  He 
has been represented throughout this appeal by an accredited 
service representative and there is no suggestion that there 
is any content or timing error that affected the essential 
fairness of the adjudication.  Under such circumstances, the 
Board finds that the timing defect in the case was harmless 
error.  See Shinseki v. Sanders, 2009 WL 1045952 (U.S.) (U.S. 
2009).


b. Duty to Assist 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA treatment 
records.  The Veteran received VA examinations in July 2006 
and May 2008, which were thorough in nature and adequate for 
the purpose of deciding the claim for an increased rating for 
hypertension.  There are numerous blood pressure readings 
that have been obtained since May 2003.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
issue for the entire period of time in question; VA has no 
further duty to provide an examination or opinion.  38 C.F.R. 
§ 3.326, 3.327 (2008).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Calculation of Disability Ratings 

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

38 C.F.R. § 4.104, Diagnostic Code 7101 sets forth the 
pertinent rating criteria for rating hypertension.  A veteran 
will receive a 10 percent evaluation when he has a diastolic 
pressure predominantly 100 or more; or systolic pressure 
predominantly  160 or more; or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A veteran will generate a 20 percent rating when he exhibits 
diastolic  pressure predominantly 110 or more; or systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
requires a diastolic pressure predominantly 120 or more, 
while a maximum 60 percent rating necessitates a diastolic 
pressure  predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

According to Note (1) of Diagnostic Code 7101, hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  This Note also defines "hypertension" as a 
circumstance when "the diastolic blood pressure is 
predominantly 90mm or greater," while "isolated systolic 
hypertension" occurs where "the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm."  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  

b. Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability rating for hypertension, as opposed to having 
filed a claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  The Veteran thus seeks appellate review 
of the RO's disability rating because of his dissatisfaction 
with the 20 percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id.  Thus, the Board gives consideration to all the evidence 
of record from the date of receipt of the veteran's reopened 
claim for service connection.  Fenderson, 12 Vet. App. at 
126-27.  Additionally, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

A March 2002 VA medical report reflects a blood pressure of 
132/78, while a November 2002 VA medical report denotes blood 
pressures of  156/84 and 181/79.   

Another January 2003 VA medical report reflects a blood 
pressure reading of 194/92.  In February 2003, the Veteran 
had a blood pressure of 160/90.  In March 2003, the Veteran 
had the following blood pressure readings of 166/91 and 
155/92.  

As noted in a May 2003 private medical report, the Veteran 
had blood pressures of 135/95 and 170/95. 

A June 2003 VA medical report reflects a blood pressure of 
173/77, while in July 2003 the Veteran had blood pressure 
readings of 144/78, 159/95, and 124/84.  VA medical reports 
dated August, November, and December 2003 contain blood 
pressure readings of 151/92, 142/73, and 147/73, 
respectively.

VA medical reports from January 2004 to December 2004 include 
diastolic blood pressure readings that range from a low of 67 
to a high of 104.

In January 2005, the Veteran had blood pressure readings of 
148/84 and 145/90.  In February 2005, the Veteran had a blood 
pressure of 131/82.  Another June 2005 report reflects a 
blood pressure of 151/94, while a July 2005 report denotes a 
blood pressure of 145/92.

VA medical reports from February 2006 to November 2006 
include diastolic blood pressure readings that range from a 
low of 61 to a high of 128 in July.

VA medical reports from January 2007 to December 2007 include 
diastolic blood pressure readings that range from a low of 64 
to a high of 112.

July 2006 VA examination

The Veteran reported that he took two medications to control 
his blood pressure.  He indicated that there had been no 
recent hospitalizations for his blood pressure, but stated 
that the hypertension had been difficult to treat.  Blood 
pressure was 180/128 in the left arm sitting.  A follow up 
reading was 183/101.

May 2008 VA Examination 

The Veteran indicated that he took seven different 
medications for his hypertension.  Blood pressure readings 
were 200/110, 188/112, and 190/112.

Veteran's Statements

A blood pressure diary submitted by the Veteran documented 
blood pressure readings for certain months during 2006 and 
2007.  The diastolic readings range from a low of 80 to a 
high of 123, including a 120 reading.

A list of prescriptions submitted by the Veteran in October 
2006 indicates that he was taking five medications to control 
his hypertension.
b. Discussion

The Board determines that the evidence weighs against an 
initial or staged rating in excess of 20 percent for the 
Veteran's service-connected hypertension.  In particular, 
medical records spanning March 2002 to October 2008 reflect 
numerous diastolic blood pressure readings and they are all 
below the range for a rating in excess of 20 percent as 
contemplated by Diagnostic Code 7101.  Specifically, the 
Veteran has displayed a diastolic blood pressure ranging from 
a low of 61 in April 2006 to 112 in November 2007.  The Board 
recognizes that more recently dated medical evidence shows 
that on three occasions the Veteran's diastolic pressure 
measured 120 or more: July 2006 (128), November 2007 (123), 
and the December date noted in the Veteran's blood pressure 
diary (120).  However, when viewing the medical record as a 
whole, the Board is unable to conclude that these three 
readings reflect a diastolic pressure that is predominantly 
120 or more at any time during the past several years.  As 
the overwhelming majority of the Veteran's medical records 
demonstrate, his diastolic blood pressure throughout the 
applicable time period does not predominantly amount to 120 
or more, as required for an increased rating to 20 percent 
under the applicable rating criteria.  
 
While the Veteran contends that a rating in excess of 20 
percent is warranted for his hypertension, the Board is 
bound, both by statute and regulation, to follow the 
provisions and criteria set forth in 38 C.F.R. § 4.104, 
Diagnostic Code 7101, which controls the ratings assigned for 
hypertension.  See 38 U.S.C.A. § 7104 ("The Board shall be 
bound in its decisions by the regulations of the 
Department"); 38 C.F.R. § 20.101(a) ("In its decisions, the 
Board is bound by applicable statutes [and] the regulations 
of the [VA]").  In this regard, the Board exercises no 
discretion and must follow and apply the numeric criteria 
laid out in the applicable regulation.

Extraschedular Ratings 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593  
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the  application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  There has been 
no showing by the Veteran that his service-connected 
hypertension has necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or has caused 
a marked interference with employment.  Accordingly, a 
referral for consideration of an extraschedular rating for 
hypertension is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).   

IV. Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against assigning an initial 
or staged rating in excess of 20 percent for the Veteran's 
service-connected hypertension at any point since May 7, 
2003, the date of receipt of his reopened claim for service 
connection.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert, 1 Vet. App. at 56.   


ORDER

An initial or staged rating in excess of 20 percent for 
hypertension is denied. 



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



